   Case 4:19-cv-04274 Document 361-5 Filed on 01/22/21 in TXSD Page 1 of 2




                 UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

TOSHIBA INTERNATIONAL           §
CORPORATION,                    §
                                §
              PLAINTIFF,        §
v.                              §
                                §
                                § No. 4:19-cv-04274
ABRAHAM JOSEPH, an individual, §
ONEPOINT, INC.,                 §
RUDOLPH CULP, as independent    §
administrator of the ESTATE     §
OF PABLO D’AGOSTINO,            §
PD RENTALS, LLC,                § JURY TRIAL DEMANDED
JANUARY 22 1992, LLC,           §
VINOD VEMPARALA, an individual, §
and V2V SOLUTIONS, LLC,         §
                                §
                                §
              DEFENDANTS.       §

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO
      COMPEL DEPOSITION TESTIMONY FROM DEFENDANTS
            ABRAHAM JOSEPH AND ONEPOINT, INC.

     Pending before the Court is Plaintiff Toshiba International Corporation’s

Motion to Compel Deposition Testimony from Abraham Joseph and OnePoint, Inc.

(ECF No. 361). Upon consideration, the Court finds that the Motion should be

GRANTED.
   Case 4:19-cv-04274 Document 361-5 Filed on 01/22/21 in TXSD Page 2 of 2




      It is further ORDERED that the Joseph Defendants must provide deposition

testimony on Topics 12, 13–18, 36, 38, 48, and 49 of Plaintiff’s Notice of Rule

30(b)(6) Deposition of Defendant OnePoint, Inc.

      It is further ORDERED that the Joseph Defendants must pay Plaintiff’s

attorneys fees and costs related to this Motion and the re-deposition of the relevant

deponents.



      SIGNED at Houston, Texas on this ____ day of ________, 2021.




                                                   DAVID HITTNER
                                               United States District Judge




                                         2
